PER CURIAM:
Robert Sharpe appeals the district court’s order dismissing his discrimination complaint for failure to state a claim. A court should not dismiss a complaint for failure to state a claim unless, after accepting as true the factual allegations of the challenged complaint and drawing all inferences in favor of the plaintiff, it appears beyond doubt that the plaintiff can prove no set of facts that would entitle him to relief. Lambeth v. Board of Comm’rs of Davidson County, 407 F.3d 266, 268 (4th Cir.), cert. denied, 546 U.S. 1015, 126 S.Ct. 647, 163 L.Ed.2d 525 (2005). We find no reversible error. Accordingly, we affirm for the reasons stated in the district court’s order. See Sharpe v. Nat’l R.R. Passenger Corp., No. 7:06-cv-00057-FL (E.D.N.C. Dec. 28, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.